DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 12, 13, 17-19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okahata et al. (US 2014/0246084, “Okahata”) in view of Lander et al. (US 2015/0198752, “Lander”) in view of Bamber et al. (US 2013/0244359, “Bamber”). 
Regarding claims 12, 13, and 21, Okahata teaches a glass article having a top, bottom, and end surfaces (e.g., [0013], [0032]). Okahata additionally teaches that the glass article may be curved ([0032]). Okahata additionally teaches that the glass transition temperature of the glass substrate may be on the range of 560C (see, e.g., [0066]). Okahata additionally teaches that the film may be coated with an additional layer (reading on the presently claimed antiglare layer, [0022], [0023], [0060]). Okahata additionally teaches to have a convex portions having a height of 400 nm (reading on 0.4 micrometers, [0038], [0040]). 	Okahata fails to specifically teach the glass transition temperature of the coating layer is less than that of the underlying substrate, however, in the same field of endeavor of antiglare articles ([0016]), Lander teaches generally to apply a surface coat to an underlying glass substrate wherein the surface coat has a lower glass transition temperature ([0067]). It would have been obvious to have adjusted the glass transition temperature of the composition of the surface layer of the glass article of Okahata (or, in the alternative, to have provided the deformable composition described by Lander to the surface of the glass article of Okahata) in order to provide a surface layer that adheres well to the underlying glass substrate and permits the use of an etchant in order to impart a suitable antiglare surface that does not lead to a sparkly, grainy appearance ([0016] – [0018], [0039], [0040], [0165]). Landers additionally teaches a haze of less than 30, and a surface roughness on the range of from 50 to 500 nm (or up to 0.5 micrometers, [0083] – [0086]). It therefore would have been obvious to the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.	Okahata additionally teaches depths of the convex/concave portions of the antiglare film to be on the order of 400 nm (reading on 0.4 micrometers, [0038], [0040]). However, Okahata fails to specifically teach the diameter of the particles. However, Landers teaches that an appropriate size particle for use in an antiglare film is from about 1 to about 30 micrometers ([0065], [0040], [0063]). Therefore, it would have been obvious to have adjusted the diameter of the particles or protrusions to on this range in order to create a functional antiglare layer ([0065], [0040], [0063]). Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Okahata fails to teach the claimed surface skewness values, however in the same field of endeavor of glass articles for use in electronic components or devices (e.g., [0001]), Bamber teaches that a negative surface skewness is a surface having a greater presence of valleys than peaks on the surface (e.g., [0107], [0108]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the surface skewness of the article of Okahata such that it was negative in order to provide a more polished antiglare layer (e.g., [0107], [0108]).
Regarding claim 17, because modified Okahata teaches that the glass substrate and the surface film may not comprise Al, B, Zr, or Ti, they may possess the same amount of those materials (i.e., none, see [0067], [0032]), they may be considered to have a ratio of those materials approaching one. 
Regarding claim 18, Okahata fails to teach the presently claimed alkali metal composition ratios but does teach that the substrate may be alkali free (e.g., [0032], [0047]). However, Lander teaches that it is known to provide chemical strengthening to glass by applying an alkali treatment to the glass wherein the outer surface of the glass undergoes a process such that it receives more potassium ions than the inner portion of the glass (Lander, [0138]). Therefore, such a process applied to the glass of Okahata would result in a material wherein the surface glass film contains a higher number of potassium ions than the inner portion of the glass substrate (and therefore a higher alkali metal composition ratio). It would have been obvious to have applied such a chemical strengthening step to the glass article of Okahata in order to strengthen the glass (Landers, [0138]).
Regarding claim 19, Okahata additionally teaches that the surface film may contain fluorine or chlorine ([0045] – [0049]).

Allowable Subject Matter
Claims 11 and 14-16 are allowable.
The prior art fails to teach the elements of claim 11 wherein the surface and central portions of the glass article have the described glass transition temperatures. The Examiner additionally notes that Applicant’s arguments regarding claim 11 are persuasive that the limitations would not have been obvious over the applied prior art. Notably, Applicant’s arguments regarding the product-by-process limitations of claim 11 are persuasive when considered in view of the glass transition temperature limitations of the claim (see Remarks of 12/14/20, pp. 8-9). Therefore claim 1 and dependent claims 14-16 are allowable over the prior art. 

Response to Arguments
Applicant's arguments regarding claims 12, 13, 17-19 and 21, filed 12/14/20, have been fully considered but they are not persuasive. 
Applicant argues that Lander fails to specifically teach that the coating has a lower Tg than the interior of the glass substrate to which it is applied. To the extent this argument is directed to claim 12, as described above, Okahata teaches that the glass transition temperature of the glass substrate may be on the range of 560C (see, e.g., [0066]) and Lander teaches generally to apply a surface coat to an underlying glass substrate wherein the surface coat has a lower glass transition temperature (i.e., Tg from about 25 to 95 degrees C, [0067]).
Applicant argues that the product by process limitations of claim 12 require sufficient structure so as to differentiate the claim from the applied art. The Examiner respectfully disagrees. Okahata teaches that surface irregularities are how the antiglare portion is created (e.g., [0038], [0040]; and including forming the layer via heat, [0048]) and modified Okahata (Landers) teaches to apply a particle coating to the surface of the glass layer. Therefore modified Okahata will be considered to teach this In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
The Examiner maintains that, with regard to the highly specific process arguments that Applicant asserts differentiate the claim from the prior art teachings, the features upon which applicant relies (i.e., the process limitations described in the present specification, the glass transition temperatures of the glasses used in the examples of the present invention, the differences in glass transition temperatures between the central portion of the glass article and in the antiglare layer, and the specific process steps involved in creating the irregularities in the antiglare portion of the glass) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner therefore maintains that the presently claimed features are taught by the prior art as described in the rejections above.
Therefore, claims 12, 13, 17-19 and 21 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782